Citation Nr: 1541403	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder, to include as secondary to service-connected left ankle and right knee disabilities. 

2.  Entitlement to an initial compensable evaluation for right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1978 to May 1982. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Detroit, Michigan (RO).  In pertinent part of that rating decision, the RO awarded service connection for right knee disability and assigned a noncompensable evaluation, effective from March 9, 2010, and denied a claim for entitlement to service connection for lumbar spine disorder.  The Veteran appealed the denial of a compensable evaluation for his right knee and the denial of his claim for lumbar spine disorder. 

In June 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

During the pendency of the appeal, the Veteran's claims folder was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a compensable evaluation for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current lumbar spine disorder, degenerative arthritis, was proximately caused by his service-connected left ankle disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the full grants of the benefits sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

The Veteran seeks entitlement to service connection for lumbar spine disorder as secondary to his service-connected left ankle and right knee disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
 (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512   (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

The medical evidence of record demonstrates that the Veteran has current diagnoses of degenerative arthritis of the lumbar spine.  See March 2010 VA examination report.  Accordingly, element (1), current diagnosed disability has been shown for the claimed disorder.  In addition, there is no doubt that the Veteran meets element (2) as he has been awarded service-connection for left ankle and right knee disabilities.  The remaining issue, therefore, is whether element (3), evidence of a nexus between the service-connected disabilities and current diagnosed lumbar spine disorder, is met. 

 In support of his claims, the Veteran has submitted an August 2015 private medical evaluation by D. M., D.O., in which he concludes that the Veteran's current lumbar spine disorder is a result of altered gait mechanics due to his service-connected left ankle disability.  Dr. M. noted the Veteran's history of an in-service left ankle fracture which required multiple surgeries, and that ultimately resulted in his development of mechanical gait abnormalities to favor his left ankle.  Dr. M. further noted that the medical evidence documented the Veteran's long history of altered gait and associated low back problems since 1993.  Dr. M. found that the Veteran maintained an active lifestyle after his left ankle injury and developed altered gait mechanics that created asymmetrical stresses further up the kinetic chain that made him prone to overuse injury.  Dr. M. further found that the Veteran's history of recurrent low back pain is consistent with recurring overuse injury as a result of his altered gait mechanics.   This medical opinion supports a direct etiological relationship between the Veteran's current lumbar spine disorder and the altered gait mechanics as a result of his left ankle disability.  

In addition, the record contains the report of a March 2010 VA examination.  While the Board acknowledges that the VA examiner ultimately concluded that the Veteran's lumbar spine disorder was more likely related to the natural aging process and his history of hard physical labor.  The Board cannot ignore the VA examiner's finding that the Veteran's left ankle disability has resulted in altered gait mechanics which were confirmed by the objective finding that demonstrate overuse of his right lower extremity to compensate for his left ankle disability. 

The Board finds that that the medical evidence likely demonstrates that the Veteran has developed an abnormal gait mechanics as a result of his left ankle disability which has led to his development of his current lumbar spine problems.  Although the Board cannot ignore the 2010 VA examiner's medical opinion, the Board finds that Dr. M.'s private medical opinion is highly probative in this matter.  Notably, there is no medical opinion of record that contradicts the finding that the Veteran's left ankle disability has resulted in abnormal gait mechanics.   Accordingly, element (3), evidence of a nexus between the service-connected disabilities and claimed lumbar spine disorder, has been satisfied.  Accordingly, the benefits sought on appeal are allowed. 

As the Board has granted service connection on a secondary proximately-caused basis for the claimed disorder, it need not address service connection on secondary aggravation basis or on direct basis in any of these matters.



ORDER

Entitlement to service connection for lumbar spine disorder is granted.


REMAND

The Veteran seeks entitlement to an initial compensable evaluation for his service-connected right knee disability.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  A new VA examination is needed.

The Board finds that a new VA examination is needed to determine the level of severity of the Veteran's right knee disability.  The Veteran has asserted that the March 2010 VA joint examination is inadequate because the VA examiners failed to accurately evaluate the reduced range of motion in his right knee as result of flare-ups in pain.  Notably, the VA examiner found that the Veteran had increased pain and stiffness in his right knee with prolonged sitting and standing; however, the VA examiner provided no medical opinion that addressed the issue of functional limitation in the right knee as result of such flare-ups in symptomatology.  

Given the Veteran's contentions and the inadequacy of the 2010 VA examination reports, the Board finds that the Veteran should be afforded a new VA examination to evaluate the severity of his service-connected right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance to identify and obtain any VA and private records of pertinent medical treatment that are not yet on file.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful. 
 
2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) should be undertaken.

The examiner is asked to identify the Veteran's range of motion in his right knee and to address whether the Veteran experiences additional functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  The examiner should clearly indicate the measurements at which the additional functional loss begins. 

The examiner must identify all impairments affecting the right knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings. The examiner must also report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in the right knee. 

3. After completing the above, and any other development deemed necessary, readjudicate the claim for increased rating.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


